Citation Nr: 1514641	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a gastrointestinal disability (other than the already service-connected gastroesophageal reflux disease) and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  Although the RO ultimately determined that new and material evidence had been submitted to reopen the appellant's claim, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for gastrointestinal disability is addressed in the REMAND that follows the ORDER below.


FINDINGS OF FACT

1.  In a July 1985 rating decision, the RO denied the claim for service connection for a gastrointestinal disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the appeal period, includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen a claim for service connection for a gastrointestinal disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In a July 1985 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for a gastrointestinal disorder.  In so doing, the RO determined that although the Veteran's service treatment records document his complaints of stomach symptomatology, there was no evidence that the Veteran had a stomach disorder.  Although notified of this decision in July 1985, the Veteran did not appeal the denial of his claim and no additional pertinent evidence was received within a year following the decision.  

In support of his claim to reopen, the Veteran submitted private medical records showing treatment of his gastrointestinal symptomatology and a diagnosis of irritable bowel syndrome (IBS) from November 1999.  A September 2010 private treatment record includes a notation that the Veteran has had IBS since 1977.

Following the July 1985 rating decision, the Veteran also submitted statements asserting that he has experienced gastrointestinal symptoms since service.

The evidence establishing the presence of a current gastrointestinal disorder is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, it is new and material, and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a gastrointestinal disability (other than the already service-connected gastroesophageal reflux disease) is granted.




REMAND

The Board's review of the record reveals that further development is warranted with respect to the reopened claim.

The Veteran essentially claims that his currently diagnosed IBS began during his active service or is related to his in-service gastrointestinal symptomatology.  

Service treatment records show that on multiple occasions between January 1971 and October 1979, the Veteran sought treatment for gastrointestinal symptomatology that included stomach pain, diarrhea, gas, bloating, and belching up blood.  Records dated in January, February, March, and December of 1971 and February 1973 collectively show diagnoses of functional gastrointestinal problems, gastritis secondary to emotional upset, and hyperacidity.  A July 1971 record shows that that no significant abnormalities were seen on upper gastrointestinal (GI) series.  In June 1974, the Veteran underwent an upper and lower GI series and barium enema, which were negative.  The Veteran reported a three year history of epigastric cramping in August 1974 and, following a physical examination, was given a diagnosis of functional bowel versus peptic ulcer disease.  The examiner noted that previous work ups of the Veteran's gastrointestinal symptoms were negative and referred the Veteran for additional testing.  Additional testing, including upper and lower GI series and a barium enema, completed in August 1974 were normal.

In January 1975, the Veteran was again given a diagnosis of functional gastrointestinal disorder and a diagnosis of questionable bleeding following his complaints of stomaching pain and belching blood.  He reported continued symptoms in April 1975, at which time the examiner advised the Veteran that his emotional state was largely responsible for his symptoms.  An October 1975 service treatment record reflects a notation of functional gastrointestinal complaints, and a December 1976 record indicates that the Veteran was prescribed medication for an irritable colon.  

A February 1977 service treatment record notes the Veteran's history of spastic colon.  The physical examination conducted at that time revealed no abnormal abdominal findings, and the Veteran's spastic colon syndrome was characterized as inactive.  He was noted to have a history of spastic and hyperacidic stomach in December 1977.  At that time the examiner noted that the Veteran had previously undergone work ups, to include upper and lower gastrointestinal series and endoscopic examinations, which were indicative of hyperacidity.  

In June 1978, the Veteran was noted to have psychosomatic symptoms that included gastric difficulties.  He was given a diagnosis of hyperacidity with bleeding episodes, noted to be in remission.  An October 1979 service treatment record documents his complaint of abdominal cramps, gas, constipation, and vomiting and shows diagnoses of functional bowel and gastritis.  A December 1980 physical examination performed prior to the Veteran's separation was negative for reported symptoms, clinical findings, and diagnoses related to a gastrointestinal disorder.  

Although the Veteran underwent a VA digestive disorders examination in January 2009 for an unrelated condition, he has not been afforded an examination to assess the nature and etiology of his diagnosed IBS.  The additional medical evidence of record is entirely negative for a medical opinion regarding whether the Veteran's IBS is related to service.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Thus, the Veteran must be afforded a VA examination in order to obtain a medical opinion regarding the etiology of the claimed disorder.

While on remand, the RO or the Appeals Management Center (AMC) must obtain all outstanding medical records pertinent to the claim, to include the Veteran's VA treatment records and medical records from gastroenterologist G.K., M.D.  

Accordingly, the case is remanded to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake all indicated development to obtain all available, outstanding records pertinent to the Veteran's claim, to include treatment records from Dr. G.K. and any outstanding, pertinent VA records.

2.  After completion of all necessary records development, the Veteran must be afforded a VA examination by an appropriate physician to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim other than the already service-connected gastroesophageal reflux disease.  Any indicated tests or studies should be completed.  All pertinent evidence of record must be made available and reviewed by the examiner.

Based on a detailed review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner should state an opinion with respect to each gastrointestinal disorder present during the period of the claim other than the already service-connected gastroesophageal reflux disease as to whether the disorder originated in service or is otherwise etiologically related to service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the claim on appeal must be readjudicated.  If the benefit on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                              (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


